DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 10/12/2021 has been entered.
Response to Amendments
The Amendment filed 10/12/2021 has been entered. Claim 1 was amended and claims 14-15 and 25-59 were canceled. Thus, claims 1-13 and 16-24 are pending in the application. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 16-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “significant excess body mass” in line 7 is confusing, as it is unclear as to the threshold or limit for excess body mass to be considered significant. 
Claims 2-13 and 16-24 are rejected due to their dependence on a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 13, and 16-24 are rejected under 35 U.S.C. 103 as being unpatentable over Birk (US 2012/0203061 A1) in view of Fried et al. (“Metabolic Surgery for the Treatment of Type 2 Diabetes in Patients with BMI <35 kg/m2: An Integrative Review of Early Studies” article attached) and Forsell (US 2001/0011543 A1).
Regarding claim 1, Birk discloses an organic method for treatment comprising: 
deploying a device (bariatric device 10) (Fig. 5A-5C) having a member (cardiac member 12 with one inflatable body 27) (Figs. 5A-5C) with a surface (surface of cardiac member 12 in contact with the stomach wall) (Fig. 5A-5C) that is shaped to a portion of the gastrointestinal tract of the patient to the portion of the gastrointestinal tract (cardiac member 12 shaped to fit upper stomach) (Fig. 5A-5C);
applying stress with the surface of the deployed device to the portion of the gastrointestinal tract (pressure applied to cardiac region of stomach by cardiac member 12 in order to induce weight loss) (abstract, lines 1-9; claim 1, lines 2-4, 7-8);
and titrating the stress applied with the surface of the deployed device (compression on stomach can be adjusted) (Figs. 5A-5C; para. [0108], lines 1-14).
Birk does not disclose a method of treating metabolic disease in a patient having a metabolic disease, and wherein the patient does not have significant excess body mass.
However, Fried teaches a method of treating metabolic disease in a patient having a metabolic disease (bariatric surgeries, including restrictive procedures such as laparoscopic adjustable gastric banding, specifically for treating type 2 diabetes in a patient; in particular, the restrictive procedures reviewed achieved a 72.2% resolution rate off diabetes medication) (Fried; abstract; Table 3; Fig. 2; page 777, right column, last paragraph; page 783, right column, second paragraph), and wherein the patient does not have significant excess body mass (a significant excess body mass is being interpreted to be morbid obesity; in Fried, patients initially had type 2 diabetes and an overweight BMI of 25.0-25.9 or a mildly obese BMI of 30.0-35.0; at 6 months or more after surgery, the overweight groups tend to move towards normal weights 1C, and Medication Status by Procedure Subgroups” section).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Birk method by adding the step of choosing to implant a bariatric device such as the Birk device into a patient who has the metabolic disease of type 2 diabetes, as taught by Fried, for the purpose of treating type 2 diabetes such that patients may be able to stop taking all diabetes medication entirely (Fried; Fig. 2; page 783, right column, second paragraph).
Birk does not disclose titrating the stress according to activity of the patient to regulate caloric intake, wherein said titrating the stress is based on the patient’s activity to avoid satiety from the applied stress interfering with the patient’s consumption of calories.
However, Forsell teaches controlling food flow in a patient (Forsell; title) including titrating the stress according to activity of the patient to regulate caloric intake (when the stoma is reduced, such when between meals or sleeping, the stress is increased on the stomach; when the stoma is enlarged, such as when eating, the stress on the stomach is decreased; sensors to detect when the patient is eating or not so the stress can be appropriately changed) (Forsell; para. [0038]), wherein said titrating the stress is based on the patient’s activity to avoid satiety from the applied stress interfering with the patient’s consumption of calories (sensors detect when a patient is eating or not; stoma is enlarged when the patient is eating, thus applying less stress to the stomach and allowing a patient to eat more normally) (Forsell; para. [0038]).

Moreover, since the combination of references collectively teach the modified invention as claimed, it is obvious to one of ordinary skill in the art to utilize the modified the Birk’s reference for also treating metabolic disease in the case of the patient having a metabolic disease. 
Regarding claim 2, Birk discloses said applying stress includes applying an outward pressure on a wall of the portion of the gastrointestinal tract (pressure applied to upper portion of stomach by cardiac member 12) (Birk; Figs. 5A-5C; claim 1, lines 2-4, 7-8).
Regarding claim 3, Birk discloses said titrating the stress applied includes adjusting applied stress intermittently (pressure applied to stomach by cardiac member 12 is varied when expanded/unexpanded, and can be varied based on when a patient is eating) (Birk; Figs. 5A-5C; claim 1, lines 2-4, 7-8) (Birk; para. [0108], lines 1-14; para. [0198], lines 1-12).
Regarding claim 4,
Regarding claim 5, Forsell teaches wherein said adjusting applied stress intermittently according to the patient's circadian rhythm includes applying more stress during a sleeping portion of the patient's circadian rhythm than during a waking portion of the patient's circadian rhythm (when the stoma is reduced, such as during sleep, the stress is increased on the stomach; when the stoma is enlarged, such as when eating, the stress on the stomach is decreased) (Forsell; para. [0038]).
Regarding claim 6, the modified Birk method teaches said adjusting applied stress intermittently according to the patient's circadian rhythm includes applying less stress during an eating portion of the patient's circadian rhythm than during post-prandial portions of the patient's circadian rhythm (when the stoma is reduced, such as between meals, the stress is increased on the stomach; when the stoma is enlarged, such as when eating, the stress on the stomach is decreased) (Forsell; para. [0038]).
Regarding claim 7, Birk discloses wherein said applying stress includes applying stress to the cardiac portion of the stomach with said member wherein said titrating the stress applied includes adjusting the stress applied with said member to the cardiac portion of the stomach (pressure applied to cardiac region of stomach by cardiac member 12 can be adjusted) (Birk; Figs. 5A-5C; para. [0108], lines 1-14; claim 1, lines 2-4, 7-8).
Regarding claim 8, Birk discloses wherein said member comprises a cardiac member and wherein said applying stress to the cardiac portion of the stomach includes positioning a cardiac surface of said cardiac member against the cardiac portion of the stomach (cardiac member 12 at cardiac portion of stomach) (Birk; Figs. 5A-5C) and applying stress to the cardiac portion of the stomach with said cardiac surface (pressure applied to cardiac region of stomach 
Regarding claim 9, Birk discloses wherein said modulating stress includes adjusting the length of at least one elongated member connecting an esophageal member in the esophagus of the patient with the cardiac member (length of fixation elements 31 connecting cardiac member 2 and esophageal element 36 can be adjusted) (Birk; Figs. 5A-5C; para. [0108], lines 1-14).
Regarding claim 10, Birk discloses wherein said cardiac member has a body supporting said cardiac surface (part of cardiac member 12 not in direct contact with the stomach wall supports the part of cardiac member 12 in contact with the stomach wall) (Birk; Figs. 5A-5C) and wherein said adjusting stress includes positioning an expandable deviceApplicantsRandal S. Baker et al. Serial No.15/019,497Page4between the body and the cardiac portion of the stomach (other inflatable body 27) (Birk; Figs. 5A-5C) and adjusting the expanded state of said expandable device (other inflatable body 27 can expand to apply more compression to the cardia) (Birk; para. [0115], lines 1-3, 19-23).
Regarding claim 11,
Regarding claim 13, Birk discloses wherein said cardiac member has a modulus of rigidity that is adjustable (cardiac member with one inflatable body 27; inflatable body can inflate/deflate, thus adjusting its modulus of rigidity) (Birk; para. [0115], lines 1-3, 19-23) and including adjusting the modulus of rigidity of the cardiac member to adjust stress applied by said cardiac surface to the cardiac portion of the stomach (one inflatable body 27 can expand to apply more compression to the cardia) (Birk; para. [0115], lines 1-3, 19-23).
Regarding claims 16 and 21, Birk discloses the method as previously claimed, including a control that is adapted to adjust stress applied by said device member surface, said control adapted to control said adjusting of applied stress intermittently (According to the Applicant’s specification page 5 lines 21-24, the control is an external control member and internal control member, wherein in the Applicant’s specification page 13 lines 16-19 the internal control is an internal sensor and in the Applicant’s specification page 14 lines 5-10, the external control is a device which can run programs. Birk teaches remote controller 86 which communicates by RF waves to a sensor 88 inside the patient in order to adjust pressure applied.) (Birk; para. [0130], lines 1-7); para. [0173], lines 1-13; para. [0174], lines 1-11).
Regarding claim 17, Birk discloses wherein said control includes an external control member that is adapted to be positioned external the patient (remote controller 86) (Birk; para. [0174], lines 1-11) and electromagnetically coupled (communicates with RF waves) (Birk; para. [0130], lines 1-7) with an internal control member that is adapted to be positioned internal the patient (sensors 88 inside the patient) (Birk; para. [0173], lines 1-13).
Regarding claim 18, Birk discloses wherein said external control member is programmable with a program to adjust the applied stress intermittently (remote controller 
Regarding claim 19, Birk discloses including allowing the patient to adjust the program with said external control member (remote control 86 in which a physician can control the pressure applied) (Birk; para. [0174], lines 1-11).
Regarding claim 20, Birk discloses wherein said control includes at least one sensor, sensing a chemical level of the patient with said at least one sensor and adjusting the applied stress as a function of chemical level sensed by said sensor (sensors 88 can detect glucose or pH, and thereby adjust expansion/contraction pressure on the patient depending on the sensed values) (Birk; para. [0199], lines 1-3).
Regarding claim 22, the modified Birk method teaches said metabolic disease comprises at least type II diabetes (Fried; abstract).
Regarding claim 23, the modified Birk method teaches wherein said titrating the stress includes applying or increasing stress with said surface to a portion of the gastrointestinal tract of the patient when the patient is not eating as determined from monitoring the patient’s circadian rhythm (when the stoma is reduced, such as between meals, the stress is increased on the stomach; sensors detect when a patient is eating or not) (Forsell; para. [0038]); 
and removing or Applicants:Randal S. Baker et al.Serial No.:15/019,497Page:6decreasing the amount of said stress applied to the portion of the gastrointestinal tract of the patient when the patient is eating, as determined from monitoring the patient’s circadian rhythm, said decreasing being with the respect to the stress applied when the patient is not eating (when the stoma is reduced, such as between meals, the stress is 
Regarding claim 24, the modified Birk method teaches said metabolic disease comprises at least type II diabetes (Fried; abstract).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Birk in view of Fried and Forsell as applied to claim 11 above, and further in view of Baker (US 2007/0293716 A1) and Saadat et al. (US 2005/0192629 A1).
Regarding claim 12, the modified Birk method teaches the invention as previously claimed, but does not teach including another bladder that is not between the body and the cardiac portion of the stomach and a pump, wherein said pump transfers a fluid between said bladder and said another bladder in order to adjust stress applied to the cardiac portion of the stomach.
However, Baker teaches a bariatric device and method (Baker; title) which has a fluid reservoir that is not between the body and the cardiac portion of the stomach (fluid reservoir 30 connected to device 27 is not between the body in contact with a cardiac stomach portion and cardiac portion of the stomach) (Baker; Figs. 4-5) and a pump (pump) (Baker; para. [0053], lines 12-13), wherein said pump transfers a fluid between said fluid reservoir and said another bladder in order to adjust stress applied to the cardiac portion of the stomach (increase/decrease size of chamber 24, which puts stress on stomach) (Baker; para. [0053], lines 12-22).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Birk method by adding a separate .
Response to Arguments
Applicant's arguments filed 10/12/2021 have been fully considered but they are not persuasive.
On page 6 in the second paragraph of the Applicant’s remarks, the Applicant argues that Forsell does not perform the step of titrating for the same reason claimed by the Applicant, and thus Forsell does not teach the claimed invention. However, the Examiner respectfully disagrees. Forsell is performing the claimed action of “titrating the stress applied…according to activity of the patient to regulate caloric intake, wherein said titrating the stress is based on the patient’s activity” as recited in the newly amended claim 1, as Forsell teaches that when the stoma is enlarged, such as when eating, the stress on the stomach is decreased (Forsell; para. [0038]). Applying stress to the stomach makes a patient less likely to want to eat/be able to eat as much. This reduction of stress applied in Forsell would thereby allow for a patient to eat more normally, therefore avoiding satiety from applied stress interfering with the patient’s consumption of calories as claimed in claim 1. Thus, although Forsell does not detail the result of avoiding interfering with the consumption of calories recited in the claim, since Forsell 
Applicant’s arguments on page 7 of the Applicant’s remarks with respect to claim 1 regarding the newly added limitation of “wherein the patient does not have significant excess body mass” have been considered but are moot in view of new grounds of rejection with new additional Fried reference being used in the current rejection as discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE M PINDERSKI whose telephone number is (571)272-7032. The examiner can normally be reached Monday-Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/JACQUELINE M PINDERSKI/Examiner, Art Unit 3785                                                                                                                                                                                                        
/QUANG D THANH/Primary Examiner, Art Unit 3785